EXHIBIT 10.2

SEPARATION AGREEMENT AND RELEASE

﻿

This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is entered into as of
April 25, 2018 by and between SPECTRUM BRANDS, INC., a Delaware corporation,
(“Company”), SPECTRUM BRANDS HOLDINGS, INC. (including any entity that becomes
the successor public holding company of such entity, the “Parent”, and together
with the Company ,“Spectrum”) and ANDREAS ROUVE´ (“Executive”). 

WHEREAS, Executive has been employed by the Company as Chief Executive Officer
and President of Spectrum pursuant to the terms of a March 16, 2015 Employment
Agreement, as amended (“Employment Agreement”); and

WHEREAS, pursuant to the terms of the Employment Agreement, the Company has the
right to terminate the Employment Agreement by providing the Executive with
ninety (90) days’ written notice; and

WHEREAS, subject to the terms of the Employment Agreement, the Company will
provide Executive with certain severance benefits in exchange for Executive’s
agreement to comply with certain restrictive covenants and to execute a release
of claims in favor of the Company; and

WHEREAS, Executive and the Company (collectively, the “Parties” and each a
“Party”) now desire and intend to amicably sever the employment relationship
between them; and

WHEREAS, the Parties have read and understood the terms of this Agreement and
both Parties have been provided with reasonable opportunities to consult with
their respective legal counsel prior to entering into this Agreement.

In consideration for the mutual promises and covenants set forth herein, the
Parties covenant and agree as follows:

1. Employment Termination.  The Parties have agreed that Executive’s employment
with the Company pursuant to the Employment Agreement will terminate effective
as of April 25, 2018 (the “Termination Date”).  

A. The Parties agree that Executive’s employment and any and all titles,
positions and appointments Executive holds with the Company and its parent,
subsidiaries and affiliates (the “Company Group”), whether as an officer,
director, employee, consultant, trustee, committee member, agent or otherwise,
are terminated as of the Termination Date, and (i) Executive shall be deemed to
have resigned from all such titles, positions and appointments as of the
Termination Date, and (ii) Executive agrees promptly to execute any documents
reasonably required to effectuate the foregoing. 

B. Effective as of the Termination Date, Executive shall have no authority to
act on behalf of any member of the Company Group (and shall not hold himself out
as having such authority), enter into any agreement or incur any obligations on
behalf of any member of the Company Group, commit any member



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

of the Company Group in any manner or otherwise act in an executive or other
decision-making capacity with respect to any member of the Company Group.  As of
the Termination Date, Executive shall not report to the offices, or attend any
premises, of the Company or any member of the Company Group.

C. Executive will be paid One Hundred Eighty-Three Thousand Seven Hundred Fifty
Dollars and No Cents ($183,750.00) (in the aggregate) in lieu of ninety (90)
days’ notice of termination under the Employment Agreement, such notice payments
to be paid periodically in accordance with the regular payroll practices of the
Company during the ninety (90) day notice period following the Termination Date.

D. Payment for accrued but unused vacation of nine (9) days as of the
Termination Date, with such payment being made on the first regularly scheduled
payroll date occurring on or following the Termination Date.

2. Severance Pay and Benefits. In consideration for Executive’s entering into
this Agreement, including without limitation, the covenants contained in
Sections 7 and 8 of this Agreement, Executive shall be entitled to the payments
and benefits set forth in Sections 2A, 2B, 2C, 2D, 2E, 2F, 2G and 2H below (the
“Severance Benefits”): 

A. Severance.  Severance pay equal to (i) One Million One Hundred Two Thousand
Seven Hundred Fifty Dollars and No Cents ($1,102,750.00) (in the aggregate),
representing one and one-half (1 ½) times Executive’s annual Base Salary, and
(ii) Nine Hundred Eighteen Thousand Seven Hundred Fifty Dollars and No Cents
($918,750.00) (in the aggregate) equal to the Executive’s bonus (at Target
Level) under the Company’s Management Incentive Plan, in each case, to be paid
in equal installments in accordance with the Company’s regular payroll
practices, over a period of eighteen (18) months commencing as of  the
expiration of the ninety (90) day notice period following the Termination Date
(such date, the “Severance Period”).  

B. 2018 MIP Bonus.  The annual bonus earned, if any, by Executive pursuant to
the Company’s 2018 Management Incentive Plan based on actual performance
results, will be paid in a lump sum (or at the election of the Compensation
Committee of Parent, in Parent common stock) at substantially the same time as
fiscal 2018 bonuses are paid to other executives of the Company.

C. Continuation of Health and Welfare Benefits. 

(i) The Company will provide continuation medical, dental, vision and
prescription drug benefits (“Continuation Benefits”) until the end of the
Severance Period substantially similar to those provided to the Executive and
his dependents by the Company immediately prior to the Termination Date, at no
greater cost to the Executive or the Company than the cost to the Executive and
the Company immediately prior to such date, provided, however, that such
continuation coverage shall end earlier upon



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

Executive’s becoming eligible for comparable coverage under another employer’s
benefit plans;

(ii) Executive’s Executive Life Insurance benefit will be continued at the
Company’s expense until the end of the Severance Period.  

(iii) In addition, if applicable, the Company will pay to Executive, between
January 1 and March 31 of the year following the year in which the  Continuation
Benefits become includible in Executive’s income for tax purposes, an additional
amount to make Executive whole for the amount of such tax liability and the
additional amount (the “Additional Payment”).  The Company will not be liable
for any excise, penalty or other like taxes or any interest with respect to the
payment of taxes.  The amount of the Additional Payment will be determined by an
accounting firm chosen by the Company using any financial information reasonably
requested of Executive to calculate the amount of the Additional Payment.

D. Relocation Benefits.  In full and final satisfaction of any and all Company
obligations, under the Employment Agreement or otherwise, to pay for relocation
costs for Executive and his dependents to a U.S. or foreign location as
determined by Executive, the Company will pay Executive a lump sum payment in
the gross amount of Five Hundred Thousand Dollars and No Cents ($500,000), net
of applicable taxes, on or prior to December 31, 2018 (the “Relocation
Payment”).

E. Vehicle.  Executive will be permitted to continue utilizing his
Company-subsidized leased vehicle during the ninety (90) day notice period and
for twelve (12) months following the expiration of such period.  After the
twelve (12) month period expires, Executive may purchase the Company-subsidized
leased vehicle under the terms provided in the Employment Agreement and as
specified in writing to the Executive by the Company.

F. Accrued Salary and Un-Reimbursed Business Expenses.  The Company will pay
Executive (i) any annual Base Salary earned but unpaid through the Termination
Date, and (ii) reimbursement for all un-reimbursed business expenses properly
incurred by Executive in accordance with Company policy prior to the Termination
Date and not yet reimbursed by the Company; provided, however, that Executive
must submit to the Company, within thirty (30) days after the Termination Date,
any outstanding expense reports within his possession, and Executive shall not
receive reimbursement in respect of any expense reports submitted after such
date.

G. Accrued Benefits under Plans.  Executive will be entitled to all benefits
accrued up to the Termination Date, to the extent vested, under all employee
benefit plans of the Company Group in which Executive participates (except for
any plan that provides for bonus, severance, separation pay or termination
benefits) in accordance with the terms of such plans and any amounts required to
be paid pursuant to applicable law. The Company will continue contributions
under the pension agreement between VARTA Geratebatteries



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

GMBH and the Executive, dated May 17, 1989 including the supplement of July 1,
1999 and will take such actions and make such contributions such that the
pension entitlement shall be fully vested.

H. Tax Preparation Assistance.  Executive will be eligible for payment of a
stipend for professional fees incurred in connection with the advice and filing
of his 2018 income taxes in accordance with the Company’s policies.

I. Severance Terms.  Notwithstanding the foregoing or anything to the contrary
in this Agreement, the payments and benefits described in Sections 2A, 2B, 2C,
2D, 2E, 2F, 2G and 2H above are subject to (i) Executive’s execution of this
Agreement within fifty-five (55) days following the Termination Date and not
revoking this Agreement before expiration of the seven (7) day revocation period
set forth in Section 9E of this Agreement, and (ii) Executive’s continued
compliance with the covenants as set forth in Sections 7 and 8 of this
Agreement. 

(i) Executive acknowledges that, pursuant to this Agreement, he is receiving
consideration in addition to any amounts to which he would have otherwise been
entitled but for this Agreement.

(ii) For the avoidance of doubt, the Severance Benefits described in this
Section 2 are not intended to result in any duplication of any payments or
benefits described in the Employment Agreement or any compensation or benefits
plans, policies, programs, agreements or arrangements of the Company. 

(iii) Subject to Executive’s compliance with Section 8 of this Agreement, the
obligations of the Company under this Agreement shall not be affected by
Executive’s receipt of compensation and benefits from another employer in the
event that the Executive accepts new employment following the Termination Date,
and Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement. 

(iv) The obligations of the Company are not affected by Executive’s death or
disability.

J. Tax Consequences.  The Parties intend that any amounts payable hereunder that
could constitute “deferred compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) will be compliant
with or exempt from Section 409A.  Notwithstanding the foregoing, the Company
shall have no obligation to indemnify or otherwise hold Executive (or any
beneficiary) harmless from any or all of such taxes or penalties.  For purposes
of Section 409A, each of the payments that may be made under this Agreement are
designated as separate payments.  Executive acknowledges that since Executive is
a “specified employee” (within the meaning of Code section 409A) at the time of
the Executive’s separation from service, the payment of any amount



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

under this Agreement that is considered deferred compensation subject to 409A
and is to be paid on account of Executive’s separation from service shall be
deferred, as required by Code section 409A(a)(2)(B)(i), for six (6) months after
Executive’s separation from service or, if earlier, Executive’s death (the “409A
Deferral Period”).  Any payments that otherwise would have been made during the
409A Deferral Period shall be paid in a lump sum on the date after the 409A
Deferral Period expires, and the balance of any Severance payments shall be made
as scheduled.

(i) Notwithstanding anything herein to the contrary, any payment or benefit
under this Agreement or otherwise that is exempt from Section 409A pursuant to
Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided to Executive only
to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following  the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs. 

(ii) To the extent any indemnification payment, expense reimbursement, or the
provision of any in-kind benefit is determined to be subject to Section 409A
(and not exempt pursuant to the prior sentence or otherwise), the amount of any
such indemnification payment or expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.

3. Full Satisfaction. Executive acknowledges and agrees that, except as
expressly provided in this Agreement, (i) Executive is not entitled to any other
compensation or benefits from the Company or any member of the Company Group
(including without limitation any severance or termination compensation or
benefits) and (ii) as of and after the Termination Date, Executive shall no
longer participate in, accrue service credit or have contributions made on his
behalf under any employee benefit plan sponsored by any member of the Company
Group in respect of periods commencing on and following the Termination Date,
including without limitation, any plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended (a “Qualified
Plan”); provided, however, that nothing in this Agreement shall constitute a
waiver by Executive of his rights to vested benefits, if any, under any
Qualified Plan or under any Company Group health plan or to any other benefits
to which



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

he may be entitled under applicable law in respect of his services to any member
of the Company Group prior to the Termination Date.

4. Equity Awards.  The Parties acknowledge that as of the Termination Date,
subject to this Agreement becoming effective and irrevocable, Executive will
vest in 9,273 shares pursuant to the Executive’s 2017 Equity Incentive Plan
Award.  For the avoidance of doubt, Executive acknowledges that he has no
entitlements to the fiscal year 2018 equity compensation programs and S3B Award
program participation is forfeited in its entirety. The Parties agree that there
are no other equity awards, other than those specified above, to which Executive
is or could be entitled to receive as of the Termination Date.

5. Release of Claims.  Executive, on behalf of himself, his spouse, dependents,
heirs, attorneys, successors and assigns, hereby releases, holds harmless and
forever discharges the Released Parties from any and all claims, damages, fees,
costs or other equitable, legal, statutory or common law relief for any causes
of action, obligations, contracts, torts, claims, costs, penalties, fines,
liabilities, attorneys' fees, demands or suits, of whatever kind or character,
known or unknown, fixed or contingent, liquidated or unliquidated, whether
asserted or unasserted, arising out of or related to his prior employment with
the Company, his Employment Agreement, his separation from employment with the
Company, any policies or agreements governing terms of his employment, and any
acts or omissions by the Company or any of the Company's current and former
officers, directors, shareholders, principals, attorneys, agents, Executives,
affiliates, parent companies, subsidiaries, successors and assigns, at any time
up through the Effective Date of this Agreement (“Claims”).  This release
includes, but is not limited to, a waiver, discharge and release by the
Executive with respect to any damages or relief of whatever nature or
description, including, but not limited to, compensatory and punitive damages
and equitable forms of relief, as well as any claim for attorneys’ fees or
costs, which may arise from any of the Claims waived, discharged or released.

A. Claims Released.  The Claims released by Executive under this paragraph
include all known and unknown claims, promises, causes of action, grievances, or
similar rights of any type that Executive had or presently may have, with
respect to any of the Released Parties.  Executive acknowledges that the Claims
released under this section might arise under many different foreign, domestic,
national, state, or local laws (including statutes, regulations, other
administrative guidance, and common law doctrines), including, but not limited
to, the following:

(i) Claims for breach of contract (including, but not limited to, any breach of
the Employment Agreement), whether express, implied or implied-in-fact,
promissory estoppel, wrongful discharge, retaliatory discharge, interference
with contractual relations or prospective economic advantage or violation of any
duties of good faith and fair dealing;

(ii) Claims for salary, bonus compensation, incentive compensation, commissions,
deferred compensation, stock compensation, premium payments, overtime
compensation, vacation, paid time off, sick leave, family leave, medical leave,
fringe benefits or remuneration of any



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

kind arising out of or relating to his employment by the Company up through the
Termination Date;

(iii) Any and all Claims under or pursuant to the Americans with Disabilities
Act, as amended, the Age Discrimination in Employment Act, as amended, Title VII
of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Equal Pay Act, United States Presidential Executive Orders 11246 and 11375, 42
U.S.C. § 1981, as amended, the Family and Medical Leave Act, the Sarbanes-Oxley
Act, the Worker Adjustment and Retraining Notification Act, the Genetic
Information Nondiscrimination Act, and the Fair Labor Standards Act, as well as
any other federal, state or local law, statute, ordinance, rule, regulation or
executive order relating to employment, wages and hours and/or discrimination in
employment, and/or any Claims to attorneys’ fees or costs under such statutes
and laws;

(iv) Any and all Claims under the Wisconsin Fair Employment Act, Sections
109.03, 109.07, 109.075 and 109.09 of the Wisconsin Statutes, and any other
Claims under Section 109 of Wisconsin Statutes, state or local family and/or
medical leave laws, as well as any other state or local law, statute, ordinance,
rule, regulation or executive order relating to employment and/or discrimination
in employment, and/or any Claims to attorneys’ fees or costs under such statutes
and laws;

(v) Claims for intentional torts, negligence, negligent or intentional
infliction of emotional distress, personal, emotional or physical injury, fraud,
defamation, libel, slander, misrepresentation, violation of public policy,
invasion of privacy, or any other statutory or common law tort theory of
recovery; and

(vi) Claims arising under the Executive Retirement Income Security Act of 1978
("ERISA"), or pertaining to ERISA-regulated benefits, including any claims for
severance pay, welfare benefits, unvested retirement benefits or other
remuneration or benefits of any kind or character.

B. Exclusion for Certain Claims. Notwithstanding the foregoing, the Parties
agree that the release in this Section 5 does not apply to any unpaid salary,
unused vacation, unreimbursed business expenses, notice pay, Continuation
Benefits, Relocation Payment, or any Claims arising after the date Executive
signs this Agreement, nor shall anything herein prevent Executive from
instituting any action to enforce the terms of this Agreement.  The Parties
further agree that the release in this Section 5 does not apply to any
indemnification rights that Executive may have has an officer or director under
any Company Group by-laws, insurance policies or applicable law or any claims
that may not, as a matter of law, be released.  In addition, the Parties agree
that nothing herein shall be construed to prevent the Executive from enforcing
rights, if any, under ERISA to recover any vested benefits.



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

C. Unknown Claims.  Executive acknowledges that he is releasing Claims that he
may not know about, and that he does so with knowing and voluntary
intent.  Executive expressly waives all rights that he may have under any law
that is intended to protect his from waiving unknown Claims.  Executive further
acknowledges that he understands the significance of doing so.

D. Governmental Investigations.  Notwithstanding any provision in any agreements
on confidentiality, trade secrets or inventions, employment or severance
agreements, or any other agreement that Executive may have entered into with the
Company on or prior to the Effective Date of this Agreement (collectively, the
“Confidentiality Agreements”), nothing contained in this Agreement or the
Confidentiality Agreements (i) prohibits Executive from cooperating with or
reporting to the staff of the Securities and Exchange Commission (“SEC”)
possible violations of any law or regulations of the SEC, (ii) prohibits
Executive from cooperating with or making other disclosures to the staff of the
SEC that are protected under the whistleblower provisions of any federal
securities laws or regulations, or (iii) limits Executive’s right to receive an
award for information provided to the SEC staff in accordance with such laws and
regulations.  In addition, nothing in this Agreement prohibits Executive from
filing a charge, cooperating with or reporting to any federal, state or local
government agency (including without limitation the United States Department of
Labor, the Equal Employment Opportunity Commission, the SEC, the Department of
Justice and/or the National Labor Relations Board).  However, Executive
understands and agrees that he is waiving the right to any monetary recovery in
connection with any complaint or charge that Executive may file with an
administrative agency, except with respect to any monetary recovery under the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Sarbanes-Oxley
Act of 2002 or any laws or regulations enforced by the SEC.  Further, Executive
does not need prior authorization from Spectrum, or any of its parent companies,
subsidiaries or affiliates, to engage in such cooperation, reports
communications or disclosures, and Executive is not required to notify the
Company if he engages in any such cooperation, reports, communications or
disclosures.

E. Released Parties.  The “Released Parties” shall include Spectrum Brands,
Inc., and all of its Parent Companies, Subsidiaries and Affiliates and, with
respect to each of them, their predecessors and successors; and, with respect to
each such entity, all of its past, present, and future Executives, officers,
directors, managers, stockholders, partners, members, owners, representatives,
assigns, attorneys, agents, insurers, Executive benefit programs (and the
trustees, administrators, fiduciaries, and insurers of such programs), and any
other persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors.

6. Return of Company Property; Use of Company’s Physical Property. Upon the
Termination Date (or such earlier date requested by the Company in writing),
Executive shall return (and shall not retain) to the Company all originals and
copies of papers, notes and documents (in any medium, including computer disks),
whether property of any member of the Company Group or not, prepared, received
or obtained by Executive



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

during the course of, and in connection with, his employment with the Company or
any member of the Company Group, and all equipment and property of any member of
the Company Group which may be in Executive’s possession or under his control,
whether at the Company’s offices, Executive’s home or elsewhere, including all
such papers, work papers, notes, documents and equipment in the possession of
Executive.  Executive agrees that he and his family shall not retain copies of
any such papers, work papers, notes and documents.  Notwithstanding the
foregoing, Executive may retain copies of any employment, compensation, benefits
or shareholders agreements between Executive and the Company, this Agreement and
any employee benefit plan materials distributed generally to participants of any
such plan by the Company or any member of the Company Group.

7. Non Disparagement; Cooperation. 

A. Nondisparagement.  Executive shall at no time, whether in writing or orally,
malign, denigrate or disparage the Company or any member of the Company Group,
or any of their respective predecessors and successors, or any of the current or
former directors, officers, employees, shareholders, partners, members, agents
or representatives of any of the foregoing, with respect to any of their
respective past or present activities, or otherwise publish (whether in writing
or orally) statements that tend to portray any of the aforementioned parties in
an unfavorable light.  Nothing contained in the preceding sentence shall (or
shall be deemed) to prevent or impair Executive from testifying, to the extent
that Executive reasonably believes such testimony to be true, in any legal or
administrative proceeding if such testimony is compelled or required.

B. Cooperation.  Executive shall continue to make himself available at
reasonable times, so as not to unreasonably interfere with his ongoing business
activities, to the Company Group and to advise the Company Group, at their
request, about disputes with third parties as to which Executive has knowledge,
and Executive agrees to cooperate fully with the Company Group in connection
with litigation, arbitration and similar proceedings (collectively “Dispute
Proceedings”) and to provide testimony with respect to Executive’s knowledge in
any such Dispute Proceedings involving the Company or any member of the Company
Group, in all cases without additional compensation or consideration from the
Company.

8.  Nondisclosure; Non-Compete; Non-Solicitation; Confidentiality

A. Disclosure of this Agreement.  The Parties agree and understand that this
Agreement may be publicly disclosed by the Company as required for SEC or other
regulatory disclosure requirements.

B. Competition, Non-Solicitation and Confidentiality.

(i) Notwithstanding anything to the contrary in this Agreement, the covenants
and other provisions set forth in Sections 6 and 7 of the Employment Agreement
that expressly survive termination of Executive’s



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

employment (the “Post Termination Covenants”) shall survive the Termination Date
and be effective for the periods described therein and are hereby incorporated
by reference into this Agreement. 

(ii) Executive understands that the Post Employment Covenants may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Company, but Executive nevertheless agrees and hereby acknowledges that
(A) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company, (B) such
provisions contain reasonable limitations as to time and scope of activity to be
restrained, (C) such provisions are not harmful to the general public, and (D)
such provisions are not unduly burdensome to Executive in light of the
substantial payments that Executive will receive. 

(iii) It is expressly understood and agreed that, although Executive and the
Company consider Post Employment Covenants to be reasonable, if a judicial
determination is made by a court of competent jurisdiction that the time or
territory or any of the Post Employment Covenants or restriction contained
elsewhere in this Agreement is an unenforceable restriction against Executive,
the provisions of the Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

9. Miscellaneous.

A. Entire Agreement.  Except as otherwise expressly provided herein, this
Agreement is the entire agreement between the Parties with respect to the
subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the Parties relating thereto and supersedes and
extinguishes all other agreements relating thereto, whether written, oral,
express or implied, between the Parties; provided, however, that no rights or
obligations established under any such superseded agreement and specifically
preserved by this Agreement are extinguished.  Other than this Agreement, and as
otherwise explicitly stated herein, there are no agreements of any nature
whatsoever between Executive and the Company that survive the execution and
delivery of this Agreement by the Parties

B. Non-admission.  Nothing contained in the Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of Executive or
on the part of any of the Released Parties.



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

C. Voluntary Agreement.  Prior to execution of this Agreement, Executive was
advised by the Company of Executive’s right to seek independent advice from an
attorney of Executive’s own selection regarding this Agreement.  Executive
acknowledges that Executive has entered into this Agreement knowingly and
voluntarily and with full knowledge and understanding of the provisions of this
Agreement after being given the opportunity to consult with counsel.  Executive
further represents that in entering into this Agreement, Executive is not
relying on any statements or representations made by any of the Company’s
directors, officers, employees or agents which are not expressly set forth
herein, and that Executive is relying only upon Executive’s own judgment and any
advice provided by Executive’s attorney.

D. Time to Consider.  Executive acknowledges that he has been advised that he
has fifty-five (55) days from the Termination Date to consider all the
provisions of this Agreement and that, to the extent that he signs this
Agreement prior to the expiration of the fifty-five (55) day period, he
knowingly and voluntarily waives any additional time to consider this
Agreement.  EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO  CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH HE
MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASED PARTIES, AS
DESCRIBED IN SECTION 5(E) OF THIS AGREEMENT AND THE OTHER PROVISIONS
HEREOF.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT BEEN FORCED OR PRESSURED
IN ANY MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND EXECUTIVE AGREES TO ALL OF
ITS TERMS VOLUNTARILY.

E. Revocation.  Executive hereby acknowledges and understands that, after
signing this Agreement, Executive shall have seven (7) days from the date of
signing to revoke this Agreement (including, without limitation, any and all
claims arising under the ADEA) and that neither the Company nor any other person
is obligated to provide any benefits to Executive pursuant to Sections 2A, 2B,
2C, 2D, 2E, 2F, 2G and 2H of this Agreement until eight (8) days have passed
since Executive’s signing of this Agreement without Executive having revoked
this Agreement, in which event the Company shall arrange and/or pay the
Severance Benefits consistent with the terms of the Agreement (the “Effective
Date”).  If Executive revokes this Agreement, Executive will be deemed not to
have accepted the terms of this Agreement, and no action will be required of the
Company under any section of this Agreement.

F. Successors.  The Agreement shall be binding upon and inure to the benefit of
the Parties, their respective heirs, successors and assigns.

G. Arbitration.  Any dispute arising out of or relating to the interpretation,
application or enforcement of this Agreement will be resolved by final and
binding arbitration in accordance with the then existing Employment



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

Arbitration Rules of the American Arbitration Association (“AAA”), provided,
however, that nothing in this Agreement precludes any Party from filing
litigation in any court of competent jurisdiction seeking injunctive relief to
compel the arbitration of any dispute or to maintain the status quo pending
arbitration of any dispute covered by this Agreement.  The Parties will agree
upon one arbitrator, who shall be an individual skilled in the legal and
business aspects of the subject matter of this Agreement and of the dispute.  If
the Parties cannot agree upon one arbitrator, an arbitrator shall be selected by
the parties through the arbitrator selection procedures established by the
AAA.  This arbitration provision constitutes a waiver of any right to a jury
trial and relates to the resolution of all claims arising out of, relating to,
or in connection with this Agreement, as well as the interpretation, validity,
construction, performance, breach, or termination of this Agreement.  Any
arbitration under this Agreement will be held in Madison, Wisconsin or such
other location as may be mutually agreed by the Parties.

H. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE
AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF
LAWS PROVISIONS OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION
WHICH WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF
DELAWARE.  Each party to this Agreement irrevocably agrees for the exclusive
benefit of the other that any and all suits, actions or proceedings relating to
this Agreement (collectively, “Actions” and, individually, an “Action”),
including without limitation an Action to compel arbitration of any dispute
under Section 9G of this Agreement, must be filed in either the courts of the
State of Delaware or the federal District Courts sitting in Wilmington, Delaware
(collectively, the “Chosen Courts”) and that the Chosen Courts shall
have jurisdiction to hear and determine or settle any such Action and that any
such Actions may be brought in the Chosen Courts.  Each Party irrevocably waives
any objection that it may have now or hereafter to the laying of the venue of
any Actions in the Chosen Courts and any claim that any Actions have been
brought in an inconvenient forum and further irrevocably agrees that a judgment
in any Action brought in the Chosen Courts shall be conclusive and binding upon
it and may be enforced in the courts of any other jurisdiction.

I. Severability.  In the event that any provision of this Agreement is
determined to be invalid or unenforceable, the remaining terms and conditions of
this Agreement shall be unaffected and shall remain in full force and
effect.  In addition, if any provision is determined to be invalid or
unenforceable due to its duration and/or scope, the duration and/or scope of
such provision, as the case may be, shall be reduced, such reduction shall be to
the smallest extent necessary to comply with applicable law, and such provision
shall be enforceable, in its reduced form, to the fullest extent permitted by
applicable law.



--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 

J. Waiver.  A failure of any of the Released Parties to insist on strict
compliance with any provision of this Agreement shall not be deemed a waiver of
such provision or any other provision of this Agreement. 

K. Taxes.   Executive shall be responsible for the payment of any and all
required federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable to Executive under this
Agreement.  Notwithstanding any other provision of this Agreement to the
contrary, the Company or any member of the Company Group, as applicable, may
withhold from all amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld pursuant to any applicable
laws and regulations. 

L. Counterparts.  The Agreement may be executed by one or more of the Parties
hereto on any number of separate counterparts and all such counterparts shall be
deemed to be one and the same instrument.  Each party hereto confirms that any
facsimile copy of such Party’s executed counterpart of the Agreement (or its
signature page thereof) shall be deemed to be an executed original thereof.

M.D&O Insurance.  To the knowledge of the Company, currently there is no basis
for any claims against Executive or any of the Released Parties based upon any
acts or omissions of Executive during the term of his employment as an officer
of the Company and/or his service as a director of the Parent and the Company.
Following the Termination Date, Executive will continue to be entitled to
indemnification to the maximum extent provided by law and the Company’s and
Parent’s governing documents and applicable insurance agreements, for claims,
causes of action, litigation (and reasonable litigation expenses), losses,
damages and costs imposed on, asserted against, or incurred by Executive in
connection with any act or omission of Executive for an on behalf of the Company
or the Parent during his employment with the Company and Parent and/or his
service as a director of the Parent and the Company that Executive reasonably
and in good faith believed was in the furtherance of the interests of the
Company and the Parent, unless such act or omission constituted gross negligence
or intentional misconduct or was outside the scope of the Executive’s authority,
but not for any action, suit, arbitration or other proceeding (or portion
thereof) initiated by Executive, unless authorized by the Board of Directors of
the Parent.  Such indemnification shall be covered by the terms of the Company’s
policies of insurance for directors and officers of the Company and the Parent
in effect from time to time (the “D&O Insurance”).

﻿





--------------------------------------------------------------------------------

 

EXHIBIT 10.2

 



Presented By:

Name:

 

_______________________

Date Delivered:

___________________________

Executive:

Signature:

Printed Name:

 

_______________________

Andreas Rouve´

Date Signed:

___________________________

Company:

Signature:

Printed Name:

 

_______________________

 

Date Signed:

___________________________

﻿

Return Signed Agreement to:

﻿

Nathan Fagre, Esq.

General Counsel

Spectrum Brands, Inc.

3001 Deming Way

Middleton, WI   53562






--------------------------------------------------------------------------------